DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-18 are canceled.  Claims 1-3, 5-15, 19 and 20 are pending review in this action.  
	The previous 35 U.S.C 102 rejections are withdrawn in light of the cancelation of claims 16-18. 

Information Disclosure Statement
The information disclosure statement submitted on 10 March 2022 has been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The claimed rechargeable battery is novel over the closest prior art of record: Song (U.S. PG Pub 2014/0302381) and Jang (U.S. PG Pub 2015/0214516) as modified by Song (U.S. PG Pub 2014/0302381). Song and the combination of Jang and Song teach all of the claimed limitations except for the resin material being in direct contact with a bottommost surface of the external terminal portion, the bottommost surface being parallel to the first direction and positioned within the terminal hole. Moreover, the prior art contains no motivation for adopting this configuration.

Claims 1-3, 5-15, 19 and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724